Citation Nr: 1538923	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-30 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2012 VA examination report shows that the examiner opined that the back disorder was not related to active service because there was no direct evidence of the Veteran cleaning eight to ten stoves in service.  The appellant is competent to report that he injured his back in service while cleaning stoves.  Similarly, he is competent to claim continuity of back symptomatology as he asserted at the August 2012 VA examination.  The Board finds that the Veteran is credible in his reporting of an in-service back injury and continuity of back symptomatology since active service, especially in light of the absence of a report of medical history completed during the separation examination.  Therefore, a new examination is necessary that considers the Veteran credible in his reporting of the in-service back injury and continuity of back symptomatology.

At the July 2015 hearing, the Veteran in essence asserted that his bilateral hearing loss had worsened since the August 2012 VA audiological examination.  Hearing transcript, pages 3-4.  Moreover, the August 2012 VA examiner did not state whether the hearing loss impacted the ordinary conditions of daily life, including ability to work.  Thus, a new VA examination is warranted.

Since the Veteran has been receiving treatment from the Valley Coastal Bend VA Health Care System.  The AOJ should obtain any additional records from that system since January 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back disorder and bilateral hearing loss and obtained any identified records.  Regardless of the claimant's response, obtain all records from the Valley Coastal Bend VA Health Care System from January 2013 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his back disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a back disorder.  

The examiner should be asked to answer the following inquiries:

Accepting the Veteran's reporting of an in-service back injury from cleaning stoves and continuity of back symptomatology since service as credible, the examiner must opine on whether there is a 50 percent or better probability that the back disorder is related to active service, to include the in-service back injury from cleaning stoves.  

A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  In particular, the examiner should describe the functional impairment from the bilateral hearing loss.

4.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




